DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first non-final action is in response to applicant's original filing of 08 May 2020. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-4, 8, 14-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 


In line 1 of claims 3 and 4, “the second electronic control unit” are recited. There is insufficient antecedent basis for these limitations in the claims since claims 3 and 4 depend from claim 1. 
In line 1 of claims 14 and 15, “the second electronic control unit” are recited. There is insufficient antecedent basis for these limitations in the claims since claims 14 and 15 depend from claim 11. 
In line 2 of claims 8 and 18, 15 “the windows” are recited. There is insufficient antecedent basis for these limitations in the claims since claims 8 and 18 depend from claim 1 and 11 respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over by Bramson (US20180186377A1) in view of Huntzicker (US20140324248A1). 
	Regarding claim 11, Bramson teaches a method for remotely controlling functions and operations of a towed vehicle using a towing vehicle (Fig. 5, steps 520 and 530, towing vehicle activating neutral tow mode in towed vehicle and command towed vehicle to charge battery), the method comprising: 
	receiving, at a first electronic control unit, a selection signal indicating a selection of items to adjust or change on a towed vehicle ([0010] the flat-tow assistance system 100 may establish communication between the towing vehicle 100 and the towed vehicle 105 even if the towed vehicle 105 is inactive; Fig. 3 and corresponding paragraphs, [0012] at towing vehicle determine that the towed vehicle 105 is not in a neutral gear or otherwise operating in the neutral tow mode based on messages received from the towed vehicle 105 );
	Bramson does not teach but Huntzicker teaches simultaneously sending signals to a plurality of components of the towed vehicle in response to receiving the selection of the flat-towing mode (Huntzicker, at least [0023], performing preconditioning functions of the cabin 59 of FIG. 1, such as setting a cabin temperature and setting an audio selection, control lights and door locks of the towed vehicle), the signals being based on the selection signal and being used to turn on or turn off the plurality of components (Huntzicker, at least [0025] The vehicle command module 304 can form vehicle system commands 340 to send on the vehicle communication network 26 of FIG. 1 targeting specific vehicle systems).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, simultaneously sending signals to a towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility simultaneously sending signals to the towed vehicle and predictably applied it to perform preconditioning functions of the towed vehicle (Huntzicker [0023] ).

Claims 1-7, 9-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being obvious over by Bramson (US20180186377) in view of Huntzicker (US20140324248A1) and further in view of Demirdjian (US 20100241309A1).
	
	Regarding claim 1, Bramson teaches a one-touch control system for operating the controls of a towed vehicle using a towing vehicle (the mobile device 115, Fig.1 and corresponding paragraphs), the system comprising: 
	a first electronic control unit integrated into the towed vehicle and configured to receive a selection signal from the towing vehicle and simultaneously control a number of different components based on the selection signal (controller 135 in Fig, 3 is integrated in towed vehicle 105 and receiving control signals by communication interface 120; [0013]- [0015]), 	
	the components including: an odometer configured to be deactivated or disabled when the switch indicates that the towed vehicle is off and the sensor indicates that there are no passengers in the towed vehicle (Bramson teaches remotely setting the towed vehicle 105 in the neutral tow mode (from the towing vehicle) if the driver forgot to put it into neutral tow mode [0012]. The “neutral tow mode” would automatically turn off the odometer. This happens when the driver forgot to put it into neutral, and it presumes that towed the vehicle is unoccupied).
 While Bramson teaches user interface 125 pairing executing a handshake procedure via messages sent by the communication interface 120 of the towing vehicle 100, the towed vehicle 105, the mobile device 115 (Fig. 2, [0015], [0029]), Bramson does not explicitly teach but Huntzicker teaches the specific limitations of a switch configured to turn on and off the towed vehicle ( [0016] a towing mode control switch 64; The towing mode control switch 64 may be used to manually enable/disable use of the telematics module 16). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, a switch to turn on and off the towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a switch to turn on and off the towed vehicle and predictably applied it to improve the convenience for a vehicle user of controlling the towed vehicle from a towing vehicle of Bramson.
Bramson as modified by Huntzicker does not explicitly teach but Demirdjian teaches the specific limitations of a sensor configured to detect whether a passenger is present in the towed vehicle ([0002]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson as modified by Huntzicker, a sensor configured to detect whether a passenger is present in the towed vehicle, as taught by Demirdjian, as Bramson, Huntzicker and Demirdjian are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a sensor configured to detect whether a passenger and predictably applied it to improve vehicle user’s safety (Demirdjian, [0002]). 

	Regarding claim 2, Bramson teaches further comprises a second electronic control unit and a display or an interface integrated into the towing vehicle ([0015] the user interface 125 is a touch-sensitive display screen. User inputs may also or alternatively be received via hard buttons located in the passenger compartment of the towing vehicle 100 or the towed vehicle 105 or virtual buttons presented on the touch-sensitive display screen. The user interface 125 may be incorporated into the towing vehicle 100, the towed vehicle 105, or the mobile device 115), 
	the display or the interface configured to allow a user to select items of the towed vehicle to adjust or change and the second electronic control unit configured to generate the selection signal based on the items selected by the user and transmit the selection signal to the first electronic control unit after the user selects a flat towing mode (Bramson, user interface 125 in Fig. 2, [0015], [0021], [0023], [0032] If the user input is received, the processor 130 may command the towed vehicle 105 to operate in the neutral tow mode. Commanding the towed vehicle 105 to operate in the neutral tow mode may include the processor 130 transmitting a control signal, via the communication interface 120 or communication link145, commanding the towed vehicle 105 to operate in the neutral tow mode. The process 500 may proceed to block 525).
	Regarding claim 3, Bramson teaches wherein the first electronic control unit is configured to adjust or change the selection signal received from the second electronic control unit based on an amount of charge of a battery of the towed vehicle ([0033] the flat-tow assistance system 110 determines if the battery of the towed vehicle 105 is sufficiently charged, Present Alert/ Command Towed Vehicle to Charge Battery 530 in Fig. 5).

Regarding claim 14, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 14, with claim 3 being drawn to a system, claim 14 being drawn to a corresponding method.

Regarding claim 4, Bramson teaches wherein the first electronic control unit is configured to adjust or change the selection signal received from the second electronic control unit when a battery of the towed vehicle has a charge less than or equal to a low battery threshold (Bramson [0033], the flat-tow assistance system 110 determines if the battery of the towed vehicle 105 is sufficiently charged, [0034] operator of the towing vehicle 100 to run the engine of the towed vehicle 105 for a predetermined amount of time (e.g., 5 minutes, 10 minutes, etc.)).
	Regarding claim 15, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 15, with claim 4 being drawn to a system, claim 15 being drawn to a corresponding method.

	Regarding claim 5, Bramson as modified by Huntzicker teaches wherein the switch is configured to turn on the towed vehicle after receiving the selection signal and turn off the towed vehicle after the sensor detects that no passengers are in the towed vehicle (Huntzicker [0016The towing mode control switch 64 may be used to manually enable/disable use of the telematics module 16. The transmission gear selector 62 may be used as an interlock to the setting towing mode, such that the vehicle may be required to be in neutral for the towing mode control switch 64 to be recognized; [0028] The towing mode status 334 may be based on the state of the towing mode control switch 64). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, a switch to turn on and off the towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a switch to turn on and off the towed vehicle and predictably applied it to improve the convenience for a vehicle user of controlling the towed vehicle from a towing vehicle of Bramson.

Regarding claim 13, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 13, with claim 5 being drawn to a system, claim 13 being drawn to a corresponding method.
		Regarding claim 6, Bramson as modified by Huntzicker teaches the components further include an HVAC system configured to turn on in response to receiving an ON signal, to be set to an air recirculation mode, and to be set to a normal cabin temperature for a specified time period to allow the cabin air to be circulated while the towed vehicle is being towed (Huntzicker [0023]and performing preconditioning functions of the cabin 59 of FIG. 1, such as setting a cabin temperature and setting an audio selection; [0025] The vehicle command module 304 can form vehicle system commands 340 to send on the vehicle communication network 26 of FIG. 1 targeting specific vehicle systems). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, a switch to turn on and off the towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a switch to turn on and off the towed vehicle and predictably applied it to improve the convenience for a vehicle user of controlling the towed vehicle from a towing vehicle of Bramson.

Regarding claim 16, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 16, with claim 6 being drawn to a system, claim 16 being drawn to a corresponding method.

	Regarding claim 7, Bramson as modified by Huntzicker teaches wherein the HVAC system is configured to turn on periodically for the specified time period to allow the cabin air to be periodically circulated while the towed vehicle is being towed (Huntzicker [0023] and performing preconditioning functions of the cabin 59 of FIG. 1, such as setting a cabin temperature and setting an audio selection). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, a switch to turn on and off the towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a switch to turn on and off the towed vehicle and predictably applied it to improve the convenience for a vehicle user of controlling the towed vehicle from a towing vehicle of Bramson.

Regarding claim 17, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 17, with claim 7 being drawn to a system, claim 17 being drawn to a corresponding method.

	Regarding claim 9, Bramson as modified by Huntzicker teaches wherein the first electronic control unit is configured to turn off a radio, chargers, and other devices and components in response to receiving OFF signals to save or conserve a charge on a battery of the towed vehicle (Huntzicker [0023] performing preconditioning functions of the cabin 59 of FIG. 1, such as setting a cabin temperature and setting an audio selection, door lock, battery charging). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, a switch to turn on and off the towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a switch to turn on and off the towed vehicle and predictably applied it to improve the convenience for a vehicle user of controlling the towed vehicle from a towing vehicle of Bramson.

Regarding claim 19, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 19, with claim 9 being drawn to a system, claim 19 being drawn to a corresponding method.

	Regarding claim 10, Bramson as modified by Huntzicker teaches wherein the first electronic control unit is configured to activate a blackout windows setting which adjusts or changes a polarity of the glass on windows of the towed vehicle to make them opaque or black them out (Huntzicker [0025] The vehicle command module 304 can form vehicle system commands 340 to send on the vehicle communication network 26 of FIG. 1 targeting specific vehicle systems, light commands 346 of the lights 40-44 of FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson, a switch to turn on and off the towed vehicle, as taught by Huntzicker, as Bramson and Huntzicker are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a switch to turn on and off the towed vehicle and predictably applied it to improve the convenience for a vehicle user of controlling the towed vehicle from a towing vehicle of Bramson.

	Regarding claim 20, please see the rejection above with respect to claim 10, which is commensurate in scope to claim 20, with claim 10 being drawn to a system, claim 20 being drawn to a corresponding method.

	Regarding claim 12, Bramson as modified by Huntzicker teaches wherein the plurality of components includes: a switch configured to turn on and off the towed vehicle (Huntzicker, [0016] The towing mode control switch 64 may be used to manually enable/disable use of the telematics module 16); and 
	an odometer configured to be deactivated or disabled when the switch indicates that the towed vehicle is off and the sensor indicates that there are no passengers in the towed vehicle (Bramson teaches remotely setting the towed vehicle 105 in the neutral tow mode (from the towing vehicle) if the driver forgot to put it into neutral tow mode [0012]. The “neutral tow mode” would automatically turn off the odometer. This happens when the driver forgot to put it into neutral, and it presumes that towed the vehicle is unoccupied).	
Bramson as modified by Huntzicker does not explicitly teach but Demirdjian teaches the specific limitations of a sensor configured to detect whether a passenger is present in the towed vehicle ([0002]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson as modified by Huntzicker, a sensor configured to detect whether a passenger is present in the towed vehicle, as taught by Demirdjian, as Bramson and Huntzicker and Demirdjian are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a sensor configured to detect a passenger and predictably applied it to improve a vehicle user’s safety (Demirdjian, [0002]) of vehicle controlling of Bramson as modified by Huntzicker.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over by Bramson (US20180186377A1) in view of Huntzicker (US20140324248A1) and further in view of Demirdjian (US 20100241309A1) and further in view of Gieser (DE 102015011016 A1 machine translation).

	Regarding claim 8, while Bramson as modified by Huntzicker as modified by Demirdjian teaches the components further include windows controls to close all the windows, a locking system to lock doors and a trunk (Huntzicker [0023] The input processing module 302 also determines whether the commands 336 request any changes of state within the vehicle 10, such as control the state of the lights 40-44 of FIG. 1, the door locks 28 of FIG. 1, the fuel door 34 of FIG. 1, and power moding; [0025] The vehicle command module 304 can form vehicle system commands 340 to send on the vehicle communication network 26 of FIG. 1 targeting specific vehicle systems), Bramson as modified by Huntzicker as modified by Demirdjian does not teach but Gieser teaches an alarm system to deactivate the towed vehicle's alarm system (activated or deactivated by activating or deactivating the anti-theft alarm system of the vehicle F, page 3), and a body security system to sense a human or an animal outside the towed vehicle (the sensor system may be attached to the trailer and / or the vehicle F to detect a condition of the trailer, for example rear-mounted ultrasonic sensors / radar sensors / optical sensors (cameras, LIDAR or laser systems) of a distance detection system and / or an environment detection system can be used, page 2). 	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, controlling a towed vehicle from a towing vehicle, as taught by Bramson as modified by Huntzicker as modified by Demirdjian, an alarm system to deactivate the towed vehicle's alarm system, and a security system to sense a human or an animal outside the towed vehicle, as taught by Gieser, as Bramson, Huntzicker, Demirdjian and Gieser, are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using deactivating the towed vehicle's alarm system and sensing environment of the towed vehicle and predictably applied it to protect a trailer from being stolen and being used without authorization (Gieser, page 2). 	

Regarding claim 18, please see the rejection above with respect to claim 8, which is commensurate in scope to claim 18, with claim 8 being drawn to a system, claim 18 being drawn to a corresponding method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./   Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666